 



Exhibit 10.1
CHANGE IN CONTROL SEVERANCE AGREEMENT
          THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) is
entered into as of the ___day of                     , 2006 by and between West
Corporation, a Delaware corporation (the “Company”), and [First Name] [Middle
Initial] [Last Name] (the “Executive”).
W I T N E S S E T H
          WHEREAS, the Executive currently serves as a key employee of the
Company or one of its affiliated companies and his or her services and knowledge
are valuable to the Company in connection with the management of one or more of
the Company’s principal operating facilities, divisions, departments or
subsidiaries;
          WHEREAS, on May 31, 2006, the Company entered into the Merger
Agreement (as defined in Section 1) with Omaha Acquisition Corp. (“Newco”)
pursuant to which Newco will merge with and into the Company;
          WHEREAS, the Board (as defined in Section 1) has determined that it is
in the best interests of the Company and its stockholders to secure the
Executive’s continued services and to ensure the Executive’s continued
dedication and objectivity prior to and following the Effective Time of the
Merger (as defined in Section 1), without concern as to whether the Executive
might be hindered or distracted by personal uncertainties and risks created by
the Merger, and to encourage the Executive’s full attention and dedication to
the Company, the Board has authorized the Company to enter into this Agreement;
and
          WHEREAS, this Agreement will operate in addition to the existing
Employment Agreement (as defined in Section 1) between the Executive and the
Company (or one of its affiliates), except that the Executive will not be
entitled to any consulting compensation payable under such Employment Agreement
if the Executive becomes entitled to the severance benefits provided under this
Agreement, but will continue to be subject to all of the covenants set forth in
the Employment Agreement, including those relating to confidentiality,
noncompetition and developments.
          NOW, THEREFORE, for and in consideration of the premises and the
mutual covenants and agreements herein contained, the Company and the Executive
hereby agree as follows:
          1. Definitions. As used in this Agreement, the following terms shall
have the respective meanings set forth below:
          (a) “Board” means the Board of Directors of the Company.

1



--------------------------------------------------------------------------------



 



          (b) “Cause” shall have the meaning set forth in the Employment
Agreement1.
          (c) “Code” means the Internal Revenue Code of 1986, as amended,
including any regulations adopted thereunder.
          (d) “Date of Termination” means:
          (1) the effective date on which the Executive’s employment by the
Company or any of its affiliated companies terminates as specified in a prior
written notice by the Company or the Executive, as the case may be, to the
other, delivered pursuant to Section 11; or
          (2) if the Executive’s employment by the Company or any of its
affiliated companies terminates by reason of death, the date of death of the
Executive.
          (e) “Effective Time” means the Effective Time of the Merger, as
defined in the Merger Agreement.
          (f) “Employment Agreement” means the Employment Agreement, dated
[date], between the Executive and [the Company] [insert name of affiliate].
          (g) “Good Reason” means, without the Executive’s express written
consent, the occurrence of any of the following events after the Effective Time:
          (1) either (i) a reduction in any material respect in the Executive’s
position(s), duties or responsibilities with the Company, as in effect during
the 90-day period immediately prior to the Effective Time, or (ii) an adverse
change in the Executive’s reporting responsibilities, titles or offices with the
Company as in effect immediately prior to the Effective Time, other than, for
purposes of clauses (i) and (ii), a reduction or adverse change attributable to
the fact that the Company is no longer a publicly-held company;
          (2) a reduction of 10 percent (10%) or more in the Executive’s rate of
annual base salary as in effect immediately prior to the Effective Time or as
the same may be increased from time to time thereafter;
 

1   If the Executive has no employment agreement with such definition, then
“Cause” shall be deemed to exist if, and only if, the Chief Executive Officer
and the Chief Operating Officer of the Company, in good faith, determine that
the Executive has engaged, during the performance of his or her duties, in
significant objective acts or omissions constituting dishonesty, willful
misconduct or gross negligence relating to the business of the Company.

2



--------------------------------------------------------------------------------



 



          (3) any requirement of the Company that the Executive be based more
than 50 miles from the facility where the Executive is based immediately prior
to the Effective Time;
          (4) the failure of the Company to provide the Executive with target
bonus opportunities and employee benefits (excluding equity-based compensation,
equity-based benefits and nonqualified deferred compensation) that are
substantially comparable in the aggregate to the target bonus opportunities and
employee benefits provided to the Executive by the Company and its affiliated
companies immediately prior to the Effective Time; or
          (5) the failure of the Company to obtain the assumption agreement from
any successor as contemplated in Section 10(b).
          For purposes of this Agreement, an isolated, insubstantial and
inadvertent action taken in good faith and which is remedied by the Company or
any of its affiliated companies promptly after receipt of notice thereof given
by the Executive shall not constitute Good Reason.
          (h) “Merger” means the merger of Newco with and into the Company
pursuant to the terms of the Merger Agreement.
          (i) “Merger Agreement” means the Agreement and Plan of Merger between
the Company and Newco dated May 31, 2006, as thereafter amended.
          (j) “Nonqualifying Termination” means a termination of the Executive’s
employment:
          (1) by the Company or any of its affiliated companies for Cause,
          (2) by the Executive for any reason other than a Good Reason,
          (3) as a result of the Executive’s death or
          (4) by the Company or any of its affiliated companies due to the
Executive’s failure to perform his or her duties with the Company or its
affiliated companies on a full-time basis for at least 180 consecutive days as a
result of the Executive’s incapacity due to physical or mental illness.
          (k) “Termination Period” means the period of time beginning at the
Effective Time and ending on the earlier to occur of:
          (1) two years following the Effective Time; and
          (2) the Executive’s death.

3



--------------------------------------------------------------------------------



 



          2. Obligations of the Executive. The Executive agrees that the
Executive shall not, following the date of this Agreement, voluntarily leave the
employ of the Company or its affiliated companies without Good Reason until:
          (a) 90 days after the Effective Time; or
          (b) the date on which the Merger Agreement is terminated prior to the
consummation of the Merger.
          3. Payments upon Termination of Employment.
          (a) If, during the Termination Period, the employment of the Executive
shall terminate, other than by reason of a Nonqualifying Termination, then the
Executive shall be entitled to the following payments and benefits:
          (1) The Company shall pay to the Executive (or the Executive’s
beneficiary or estate) within 30 days after the Date of Termination, as
compensation for services rendered to the Company and its affiliated companies:

  (i)   a lump sum cash amount (subject to any applicable payroll or other taxes
required to be withheld pursuant to Section 5) equal to the sum of (x) the
Executive’s full annual base salary from the Company and its affiliated
companies through the Date of Termination, to the extent not theretofore paid,
(y) the Executive’s annual bonus under the Company’s or its affiliated
companies’ annual bonus plan earned with respect to the fiscal year immediately
prior to the fiscal year in which the Date of Termination occurs, to the extent
not theretofore paid and (z) an amount equal to the Executive’s target annual
bonus (without regard to any amounts that would otherwise be deferred)
immediately prior to the Effective Time (or if higher, the Executive’s target
annual bonus in respect of the fiscal year in which the Date of Termination
occurs), multiplied (in the case of clause (z) only) by a fraction, the
numerator of which is the number of days in the fiscal year in which the Date of
Termination occurs through the Date of Termination and the denominator of which
is 365 or 366, as applicable; plus     (ii)   a lump sum cash amount (subject to
any applicable payroll or other taxes required to be withheld pursuant to
Section 5) equal to the sum of [one (1)] [two (2)] [three (3)] times the
Executive’s highest annual base salary from the Company and its affiliated
companies (without regard to any amounts that would otherwise be deferred) in
effect during the 12-month period prior to the Date of Termination and [one (1)]
[two (2)] [three (3)] times the

4



--------------------------------------------------------------------------------



 



      Executive’s target annual bonus (without regard to any amounts that would
otherwise be deferred) immediately prior to the Date of Termination (or, if
higher, the average of the annual bonuses paid or payable, including by reason
of any deferral, to the Executive by the Company in respect of the three fiscal
years of the Company (or such portion thereof during which the Executive
performed services for the Company if the Executive shall have been employed by
the Company for less than such three fiscal year period) immediately preceding
the fiscal year in which the Effective Time occurs).

          (2) For a period of [one] [two] [three] years commencing on the Date
of Termination, the Company and its affiliated companies shall continue to keep
in full force and effect all policies of medical, accident, disability and life
insurance with respect to the Executive and the Executive’s dependents with the
same level of coverage, upon the same terms and otherwise to the same extent as
such policies shall have been in effect immediately prior to the Effective Time
or, if more favorable to the Executive, as provided generally with respect to
other peer employees of the Company and its affiliated companies, and the
Company and the Executive shall share the costs of the continuation of such
insurance coverage in the same proportion as such costs were shared immediately
prior to the Effective Time. After the expiration of such [one] [two]
[three]-year period, the Executive shall be entitled to continue the Executive’s
medical coverage under applicable law (COBRA).
          (3) Each long-term incentive award granted to the Executive, including
without limitation each option, restricted stock, restricted stock unit and
other equity-based award, shall become fully vested, and to the extent any such
award is subject to the attainment of specified performance measures, such
performance measures shall be deemed satisfied at the target level.
          (4) For a period of [twelve] [six] months commencing on the Date of
Termination, the Executive shall receive outplacement assistance services from
an outplacement agency selected by the Executive and the Company shall pay all
costs of such services; provided that such costs shall not exceed $15,000 in the
aggregate.
          (5) Any amounts paid or benefits provided pursuant to this Section
3(a) shall be paid in lieu of any other amount of severance or consulting
compensation that would otherwise be received by the Executive upon termination
of employment of the Executive under any severance plan, policy or arrangement
of the Company or its affiliated companies, including any consulting
compensation payable under the Employment Agreement.
          (b) If, during the Termination Period, the employment of the Executive
shall terminate by reason of a Nonqualifying Termination, or if for any other
reason the Executive is not entitled to the payments and benefits set forth in
Section 3(a), then the rights of the Executive

5



--------------------------------------------------------------------------------



 




to consulting compensation shall be determined pursuant to the terms of the
Employment Agreement.
          (c) If the Executive’s employment is terminated by the Company without
Cause prior to the Effective Time at the direction or request of Newco, and the
Merger is thereafter consummated, then for purposes of this Agreement the
employment of the Executive shall be deemed to have been terminated as of the
first day of the Termination Period and the Executive shall be entitled to the
benefits set forth in Section 3(a); provided that such benefits shall be reduced
and offset by any severance or consulting benefits received by the Executive
prior to the Effective Time pursuant to the Employment Agreement or otherwise.
          4. Certain Additional Payments.
          (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment, distribution or acceleration of
vesting by the Company to or for the benefit of the Executive (whether pursuant
to the terms of this Agreement or otherwise, but determined without regard to
any additional payments required under this Section 4) (any such payment,
distribution or acceleration of vesting being referred to as a “Payment”) would
be subject to the excise tax imposed by Section 4999 of the Code, or any
interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. Notwithstanding the foregoing provisions of this Section 4(a), if
it shall be determined that the Executive is entitled to a Gross-Up Payment, but
that the Executive, after taking into account the Payments and the Gross-Up
Payment, would not receive a net after-tax benefit (taking into account both
income taxes and any Excise Tax) which is at least ten percent (10%) greater
than the net after-tax proceeds to the Executive resulting from an elimination
of the Gross-Up Payment and a reduction of the Payments, in the aggregate, to an
amount (the “Reduced Amount”) that is one dollar less than the smallest amount
that would give rise to any Excise Tax, then no Gross-Up Payment shall be made
to the Executive and the Payments, in the aggregate, shall be reduced to the
Reduced Amount.
          (b) Subject to the provisions of Section 4(c), all determinations
required to be made under this Section 4, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by the Company’s
public accounting firm (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company. All fees and expenses of
the Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment,
as determined pursuant to this Section 4, shall be paid by the Company to the
Executive within five days of the

6



--------------------------------------------------------------------------------



 




receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 4(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.
          (c) The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 10 business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which the Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:
          (1) give the Company any information reasonably requested by the
Company relating to such claim;
          (2) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company;
          (3) cooperate with the Company in good faith in order effectively to
contest such claim; and
          (4) permit the Company to participate in any proceedings relating to
such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 4(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or

7



--------------------------------------------------------------------------------



 



contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided further, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and provided further, that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
          (d) If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section 4(c), the Executive becomes entitled to receive,
and receives, any refund with respect to such claim, the Executive shall
(subject to the Company’s complying with the requirements of Section 4(c))
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after the
receipt by the Executive of an amount advanced by the Company pursuant to
Section 4(c), a determination is made that the Executive shall not be entitled
to any refund with respect to such claim and the Company does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.
          5. Withholding Taxes. The Company or its affiliated companies may
withhold from all payments due to the Executive (or his or her beneficiary or
estate) hereunder all taxes which, by applicable federal, state, local or other
law, the Company or its affiliated companies is required to withhold therefrom.
          6. Reimbursement of Expenses. If any contest or dispute shall arise
under this Agreement involving termination of the Executive’s employment with
the Company or its affiliated companies or involving the failure or refusal of
the Company to perform fully in accordance with the terms hereof, the Company
shall reimburse the Executive, on a current basis, for all legal fees and
expenses, if any, incurred by the Executive in connection with such contest or
dispute, together with interest thereon at a rate equal to the prime rate, as
published in The Wall Street Journal from time to time in effect, but in no
event higher than the maximum legal rate permissible under applicable law, such
interest to accrue from the date the Company receives the Executive’s statement
for such fees and expenses (to the extent paid by the Executive) through the
date of payment thereof; provided, however, that in the event the resolution of
any such contest or dispute includes a finding that the Executive’s claims in
such contest or dispute were without merit, the Executive shall be required to
reimburse the Company,

8



--------------------------------------------------------------------------------



 




over a period of 12 months from the date of such resolution, for all sums
advanced to the Executive pursuant to this Section 6, including interest.
          7. Operative Event. Notwithstanding any provision herein to the
contrary, except as set forth in Section 3(c), no amounts shall be payable
hereunder unless and until the Merger is consummated at a time when the
Executive is employed by the Company.
          8. Termination of Agreement.
          (a) This Agreement shall be effective on the date hereof and shall
terminate upon the earliest to occur of (i) except as provided in Section 3(c),
termination of the Executive’s employment by the Company or its affiliated
companies prior to the Effective Time, (ii) termination of the Executive’s
employment pursuant to a Nonqualifying Termination, (iii) termination of the
Merger Agreement prior to the consummation of the Merger and (iv) expiration of
the Termination Period prior to the termination of the Executive’s employment.
          9. Scope of Agreement. Nothing in this Agreement shall be deemed to
entitle the Executive to continued employment with the Company or its affiliated
companies and, if the Executive’s employment with the Company or its affiliated
companies shall terminate prior to the Effective Time, then, except as
specifically provided herein, the Executive shall have no further rights under
this Agreement; provided, however, that any termination of the Executive’s
employment following the Effective Time shall be subject to all of the
provisions of this Agreement and any employment agreement in effect immediately
prior to such termination.
          10. Successors; Binding Agreement.
          (a) This Agreement shall not be terminated by any merger or
consolidation of the Company whereby the Company is or is not the surviving or
resulting corporation or as a result of any transfer of all or substantially all
of the assets of the Company. In the event of any such merger, consolidation or
transfer of assets, the provisions of this Agreement shall be binding upon the
surviving or resulting corporation or the person or entity to which such assets
are transferred, and all references herein to actions or omissions of the
Company following such merger, consolidation or transfer of assets shall be
deemed references to actions or omissions of such surviving or resulting
corporation or transferee.
          (b) The Company agrees that concurrently with any merger or
consolidation in which the Company is not the surviving or resulting corporation
or any transfer of all or substantially all of the assets of the Company, it
will cause any successor or transferee unconditionally to assume, by written
instrument delivered to the Executive (or his or her beneficiary or estate), all
of the obligations of the Company hereunder. Failure of the Company to obtain
such assumption prior to or concurrently with the effectiveness of any such
merger, consolidation or transfer of assets shall be a breach of this Agreement
and shall entitle the Executive to compensation and other benefits from the
Company in the same amount and on the same terms as the Executive would be
entitled hereunder if the Executive’s employment were terminated following the
Effective Time other than by reason of a Nonqualifying Termination.

9



--------------------------------------------------------------------------------



 



For purposes of implementing the foregoing, the date on which any such merger,
consolidation or transfer becomes effective shall be deemed the Date of
Termination.
          (c) This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amounts would be payable to the Executive hereunder had the
Executive continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to such person or
persons appointed in writing by the Executive to receive such amounts or, if no
person is so appointed, to the Executive’s estate.
          11. Notices.
          (a) For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered or five days after deposit in the
United States mail, certified and return receipt requested, postage prepaid,
addressed:
          (1) if to the Executive, to the home address of the Executive
maintained in the Company’s business records, and if to the Company, to West
Corporation, 11808 Miracle Hills Drive, Omaha, Nebraska 68154, Attention:
Executive Vice President and General Counsel, with a copies to the Secretary and
the Chairman of the Compensation Committee of the Board, or
          (2) to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.
          (b) A written notice of the Executive’s Date of Termination by the
Company or the Executive, as the case may be, to the other, shall (1) indicate
the specific termination provision in this Agreement relied upon, (2) to the
extent applicable, set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (3) specify the termination date (which date
shall be not less than 15 days after the giving of such notice). The failure by
the Executive or the Company to set forth in such notice any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.
          12. Full Settlement; Resolution of Disputes.
          (a) The Company’s obligation to make any payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other

10



--------------------------------------------------------------------------------



 




employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment.
          (b) If there shall be any dispute between the Company and the
Executive in the event of any termination of the Executive’s employment, then,
unless and until there is a final, nonappealable judgment by a court or arbitral
tribunal of competent jurisdiction or a written agreement signed by both parties
addressing such dispute, in each case declaring that such termination was for
Cause, that the termination of employment by the Executive was without Good
Reason, or that the Company is not otherwise obligated to pay any amount to the
Executive and his or her dependents or other beneficiaries, as the case may be,
under Section 3(a), the Company shall pay all amounts to an escrow account until
there is a final nonappealable judgment by a court or arbitral tribunal of
competent jurisdiction, or a written agreement signed by both parties addressing
such dispute, as the case may be, that resolves whether the Company would be
required to pay such amounts pursuant to Sections 3(a) as though such
termination were by the Company without Cause or by the Executive with Good
Reason, in which case such amounts would be released from escrow to the
Executive, or not, in which case such amounts would be released from escrow to
the Company.
          13. Employment with Subsidiaries. Employment with the Company for
purposes of this Agreement shall include employment with any corporation or
other entity in which the Company has a direct or indirect ownership interest of
50% or more of the total combined voting power of the then outstanding
securities of such corporation or other entity entitled to vote generally in the
election of directors.
          14. Governing Law; Validity. The interpretation, construction and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Nebraska without regard to the
principle of conflicts of laws. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement, which other provisions shall remain in
full force and effect. To the extent any payments under this Agreement
constitute the payment of nonqualified deferred compensation, as defined by
Section 409A of the Code, the timing under which the Executive has a right to
receive any such payment shall automatically be modified, and the Executive’s
rights under the Agreement shall be limited as necessary, to conform to any
requirements under Section 409A of the Code.
          15. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.
          16. Miscellaneous. Except as provided in Section 14, no provision of
this Agreement may be modified or waived unless such modification or waiver is
agreed to in writing and signed by the Executive and by a duly authorized
officer of the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be

11



--------------------------------------------------------------------------------



 




deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time. Failure by the Executive or the Company to
insist upon strict compliance with any provision of this Agreement or to assert
any right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement. Except as otherwise expressly set forth in
this Agreement, the rights and obligations of, and the benefits payable to, the
Executive, or his or her estate or beneficiaries pursuant to this Agreement are
in addition to any rights and obligations of, and benefits payable to, the
Executive, or his or her estate or beneficiaries under any other employee
benefit plan, employment agreement or compensation program of the Company or any
of its affiliated companies, including the Employment Agreement. Without
limiting the scope of the foregoing, the Executive shall be subject to all
covenants set forth in the Employment Agreement, including those relating to
confidentiality, noncompetition and developments, and such covenants shall be
fully enforceable pursuant to the terms of the Employment Agreement, regardless
of whether the Executive is entitled to the benefits set forth herein or in the
Employment Agreement.
          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by a duly authorized officer of the Company and the Executive has
executed this Agreement as of the day and year first above written.

                  WEST CORPORATION    
 
           
 
  By:        
 
                Name:         Title:    
 
                          Name: [First Name] [Middle Initial] [Last Name]    

12